November 6, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
        WATERFORD HARBOR MASTER ASSOCIATION, Appellant

NO. 14-13-00817-CV                          V.

            MICHAEL LANDOLT AND ANN WISMER, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, Michael
Landolt and Ann Wismer, signed August 13, 2013, was heard on the transcript of
the record. We have inspected the record and find error.

      We therefore order the portions of the judgment that decreed “[T]he action
taken in 2002-2003 by the Board of Directors of Waterford Harbor Master
Association to change the alleged typographical error describing the square footage
of Waterford Oaks was invalid” and found “that the May 2012 vote was invalid”
are REVERSED.

       We further order the portion of the judgment awarding damages and
attorneys’ fees in favor of appellees, Michael Landolt and Ann Wismer, be
REVERSED and we RENDER judgment that appellant, Waterford Harbor
Master Association, recover attorneys’ fees in the amount of $33,263.50, plus an
additional $15,000.00 for a successful appeal to the court of appeals, and
$15,000.00 for a successful appeal to the Supreme Court of Texas.

      We order the remainder of the judgment is AFFIRMED.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Michael Landolt and Ann Wismer.

      We further order this decision certified below for observance.